Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 1 of 61



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                               CRIMINAL CASE NO. 05-80089-CR-COHN
                                                 07-80128-CR-HURLEY


 UNITED STATES OF AMERICA
                                                                                  KJZ
 v.

 RANDY CRAIG LEVINE,                                                    Jul 17, 2020
        Defendant.
                                                                                      West Palm Beach
 _______________________________/


                          AFFIDAVIT IN THE SUPPORT OF THE REQUEST
                          FOR EXTRADITION OF RANDY CRAIG LEVINE

          I, Stephanie Evans, being duly sworn, depose and state:

        1.      I am a citizen of the United States, residing in the State of Florida.

        2.      From September May 2000 to the present, I have been employed as a federal

 prosecutor with the United States Department of Justice. Since September 2008, I have been

 assigned to the United States Attorney’s Office for the Southern District of Florida, where I am

 employed as an Assistant United States Attorney. As an Assistant United States Attorney for the

 Southern District of Florida, I am responsible for the investigation, preparation, and prosecution

 of criminal cases. During my time as a federal prosecutor, I have become knowledgeable about

 the criminal laws and procedures of the United States.

          3.     The Federal Bureau of Investigation (FBI) conducts investigations of federal

 crimes. Based on my training and experience, I have become knowledgeable about criminal

 activity, particularly violations of the federal statutes regarding mail fraud, wire fraud, perjury, and

 passport application fraud.


                                                    1
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 2 of 61



         4.     In the course of my duties, I have become familiar with the charges and the evidence

 against RANDY CRAIG LEVINE. As described in further detail below, LEVINE was charged in

 two separate cases in the Southern District of Florida, which are both titled United States v. Randy

 Craig Levine, and assigned the case numbers 07-80128-CR-Hurley and 05-80089-CR-Cohn.

 LEVINE was arrested in Austria with regard to these cases on June 9, 2020, pursuant to an Interpol

 Red Notice. On June 12, 2020, the United States submitted a provisional arrest request pursuant

 to the Extradition Treaty.    The United States seeks extradition of LEVINE from Austria for the

 prosecution of both these cases.

                              SUMMARY OF THE FACTS OF THE CASE

         5.     During the course of a several year investigation, the FBI identified Randy Craig

 LEVINE, a United States citizen residing in Boca Raton, Florida, United States, as an individual

 who committed mail fraud and wire fraud from approximately 1999 through in or about July 2004.

 LEVINE operated three internet web sites, www.baseballpicks.net, www.nflfootballpicks.tv and

 www.nbabasket-ballpicks.net, out of his home at 3700 S. Ocean Blvd, Unit 807, Highland Beach,

 Florida, 33487. These web sites purported to provide sports tips to individuals interested in placing

 bets on sporting events. LEVINE obtained identifying information from individuals who registered

 on these websites and invited them to open an offshore or Las Vegas casino gambling account

 which was to be used to place bets on sporting events.

         6.     LEVINE often used fake names and different accents while talking to victims on

 the telephone. Victims sent money to LEVINE or to LEVINE’s aliases, typically by Western

 Union. Although LEVINE received monies from his victims, LEVINE never opened the promised

 gambling account. Instead, LEVINE used the victims’ monies for LEVINE’s personal gain. When

 the victims attempted to gain access to their money, or requested a refund, LEVINE strung them

                                                  2
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 3 of 61



 along, providing a myriad of excuses why the money could not be refunded. LEVINE often

 requested additional monies for processing fees or closing fees before the victim could withdrawal

 their balance. Victims often sent additional monies in an attempt to recover their initial investment,

 but none of the funds were ever returned to the victims. LEVINE would eventually stop answering

 victim's telephone calls or responding to their messages.

        7.      On July 22, 2004, as part of the criminal investigation of LEVINE, the FBI executed

 a search warrant at Levine’s residence. Among the items seized from LEVINE’s residence was

 LEVINE’s U.S. Passport. LEVINE was aware that his passport was seized by the FBI, as the

 passport was listed on the inventory of items seized. LEVINE was provided a copy of this

 inventory, which LEVINE had reviewed and signed. On July 27, 2004, LEVINE applied for a

 replacement U.S. passport. LEVINE knowingly made a false statement in this passport application

 by claiming his current passport had been lost, when in truth and fact, LEVINE knew that his

 passport had not been lost but had, in fact, been seized by the FBI. This statement was made under

 oath to a person authorized to administer oaths. LEVINE used this fraudulently obtained passport

 to flee the United States.

                              PHYSICAL DESCRIPTION OF LEVINE

        8.      LEVINE is a citizen of the United States, born in the United States on March 14,

 1967. He is white male with black hair who stands 5'-8" (172.72 cm) tall. A photograph of

 LEVINE is attached as Exhibit G. Fingerprints of LEVINE are attached as Exhibit H. I have also

 attached the affidavit of FBI Special Agent William Donaldson, which further details the evidence

 against LEVINE, and references the photograph and fingerprints of LEVINE as Exhibit F.




                                                   3
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 4 of 61



                           PROCEDURAL HISTORY OF THE CASE

        9.      An indictment is a formal accusation or charging document issued by a grand jury.

 A grand jury consists of 16 to 23 citizens impaneled to review evidence of crimes presented to it

 by United States law enforcement authorities. Each member of the grand jury must review the

 evidence presented and determine whether there is probable cause to believe a crime has been

 committed, and that it is likely the defendant committed the crime. The grand jury may return an

 indictment charging the defendant with a crime when at least 12 grand jurors determine it is more

 likely than not that the defendant committed the crime. After an indictment is returned, the court

 will normally issue a warrant for the arrest of the defendant. It is the practice in the United States

 District Court for the Southern District of Florida for the Clerk of the Court to retain the originals

 of all complaints, indictments, and warrants for arrest.

        10.     On May 19, 2005, a federal grand jury sitting in the Southern District of Florida

 issued a two-count criminal indictment (“Indictment One”) in case number 05-80089-CR-Cohn.

 Indictment One charges Levine with the following offenses:

        Count 1:                False statement on a passport application in violation of Title 18,
                                United States Code Section 1542, which carries a maximum term
                                of imprisonment of 10 years.

        Count 2:                Perjury in violation of Title 18, United States Code, Section 1621,
                                which carries a maximum term of imprisonment of 5 years.

 A certified copy of Indictment One is attached as Exhibit A. On May 19, 2005, a United States

 Magistrate Judge for the United States District Court for the Southern District of Florida issued a

 warrant for the arrest of Levine for the offenses charged in Indictment One. A certified copy of

 this arrest warrant is attached as Exhibit B.




                                                   4
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 5 of 61



        11.     On August 21, 2007, a federal grand jury sitting in the Southern District of Florida

 issued a 30-count criminal indictment (“Indictment Two”) in case no. 07-80128-CR-Hurley.

 Indictment Two charges LEVINE with the following offenses:

         Counts 1 - 7:          Wire fraud in violation of Title 18, United States Code Section 1343,
                                which carries a maximum term of imprisonment of 5 years.

         Counts 8 - 29:         Wire fraud in violation of Title 18, United States Code Section 1343,
                                which carries a maximum term of imprisonment of 20 years.
         Count 30:              Mail fraud in violation of Title 18, United States Code Section 1341,
                                which carries a maximum term of imprisonment of 20 years.
 A certified copy of Indictment Two is attached as Exhibit C. On August 21, 2007, a Magistrate

 Judge for the United States District Court for the Southern District of Florida issued a warrant for

 the arrest of Levine for the offenses charged in Case No. 07-80129-CR-Hurley (Indictment Two).

 A certified copy of this arrest warrant is attached as Exhibit D.

        12.     Levine is not charged with any gambling offenses in either indictment.

                                     RELEVANT STATUTES


        13.     Count One of Indictment One charges LEVINE with making a false statement on a

 passport application in violation of Title 18, United States Code Section 1542. A Defendant is

 guilty of this crime if: (a) the Defendant made a false statement in an application for a United

 States passport; (b) the Defendant made the statement intending to get a United States passport;

 and (c) the Defendant acted knowingly and willfully. The maximum penalty for a violation of

 Title 18, United States Code, Section 1542, is a 10 year term of imprisonment, a three year term

 of supervised release, a $250,000 fine, and a special assessment of $100. See 18 U.S.C. §§ 1542,

 3013(a)(2)(A), 3571(b)(3), 3559(a)(3), and 3583 (b)(2).




                                                  5
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 6 of 61



        14.     Count Two of Indictment One charges LEVINE with perjury in violation of Title

 18, United States Code Section 1621. A Defendant is guilty of this crime if: (a) the Defendant

 took an oath before a competent person duly authorized and empowered to administer oaths that

 the declarations he had made were true; (b) the Defendant, contrary to said oath, made statements

 which he then and there did not believe to be true; (c) the false statements related to material

 matters; and (d) the Defendant acted willfully and knowingly. The maximum penalties for a

 violation of Title 18, United States Code, Section 1621, is a 5 year term of imprisonment, a one

 year term of supervised release, a $250,000 fine, and a $100 special assessment. See 18 U.S.C. §§

 1621, 3013(a)(2)(A), 3571(b)(3), 3559(a)(5), and 3583 (b)(3).

        15.     Counts One through Twenty-Nine of Indictment Two charge LEVINE with wire

 fraud in violation of 18 U.S.C. section 1343. A Defendant is guilty of this crime if: (a) the

 Defendant knowingly devised or participated in a scheme to defraud someone by using false or

 fraudulent pretenses, representations, or promises; (b) the false pretenses, representations, or

 promises were about a material fact; (c) the Defendant acted with the intent to defraud; and (d) the

 Defendant transmitted or caused to be transmitted by wire some communication in interstate

 commerce to help carry out the scheme to defraud. A “scheme or artifice” includes any plan or

 course of action intended to deceive or cheat others. In 2002, during the course of the scheme to

 defraud, the maximum penalty for wire fraud was increased from 5 years to 20 years. For each of

 counts 1 through 7 of Indictment Two, the maximum penalties are a 5 year term of imprisonment,

 a one year term of supervised release, a fine of $250,000 or twice the gross gain or loss from the

 offense, whichever is greater, and a $100 special assessment. See 18 U.S.C. §§ 1343 (1994),

 3013(a)(2)(A), 3571(b)(3), 3559(a)(5), and 3583 (b)(3). For each of counts 8 though 29 of

 Indictment Two, the maximum penalties are a 20 year term of imprisonment, a 5 year term of



                                                  6
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 7 of 61



 supervised release, a fine of $250,000 or twice the gross gain or loss from the offense, whichever

 is greater, and a $100 special assessment.       See 18 U.S.C. §§ 1343 (2002), 3013(a)(2)(A),

 3571(b)(3) and (d), 3559(a)(2), and 3583 (b)(1).

        16.     Count 30 of Indictment Two charges LEVINE with mail fraud in violation of Title

 18, United States Code Section 1341. A Defendant is guilty of this crime if: (a) the Defendant

 knowingly devised or participated in a scheme to defraud someone by using false or fraudulent

 pretenses, representations, or promises; (b) the false or fraudulent pretenses, representations, or

 promises were about a material fact; (c) the Defendant intended to defraud someone; and (d) the

 Defendant used a private or commercial interstate carrier by depositing or causing to be deposited

 with the carrier something meant to help carry out the scheme to defraud. The maximum penalty

 for a violation to Title 18, United States Code, Section 1341 is a 20 year term of imprisonment, a

 5 year term of supervised release, a fine of $250,000 or twice the gross gain or loss from the

 offense, whichever is greater, and a special assessment of $100. See 18 U.S.C. §§ 1341,

 3013(a)(2)(A), 3571(b)(3) and (d), 3559(a)(2), and 3583 (b)(1).

         17.    The statute of limitations for wire fraud, mail fraud, and perjury is five years. See

 18 U.S.C. § 3282(a). The statute of limitations for making a false statement on a passport

 application is 10 years. See U.S.C. § 3291. However, as set forth in Title 18, United States Code,

 Section 3290, "[n]o statute of limitations shall extend to any person fleeing from justice." As

 outlined in the affidavit of FBI Special Agent William Donaldson, attached as Exhibit F, LEVINE

 fled the United States soon after he learned of the government's investigation and has since been a

 fugitive of justice. As such, no statute of limitation applies to LEVINE. Copies of the several

 statutes of limitation are provided within Exhibit E.




                                                    7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 8 of 61



                                           CONCLUSION

         18.    The United States requests the extradition of LEVINE for the offenses enumerated

 in Counts One and Two of Indictment One and Counts One through Thirty of Indictment Two.

 These offenses are punishable under statutes that (1) were the duly enacted laws of the United

 States at the time the offenses were committed, (2) were the duly enacted laws of the United States

 at the time the indictment was filed, and (3) are currently in effect. These offenses are felony

 offenses punishable under United States law by more than one year of imprisonment and are

 punishable under the laws of the Republic of Austria and the United States. I have attached a copy

 of the statutes and applicable penalty provisions to this affidavit as Exhibit E.

         19.    Special Agent William Donaldson’s affidavit was sworn to before a United States

 Magistrate Judge legally authorized to administer an oath for this purpose. I have thoroughly

 reviewed Special Agent Donaldson's affidavit and attest this evidence indicates Levine is guilty of

 the offenses charged in these indictments.

         20.    This affidavit is sworn to before a United States Magistrate Judge of the United

 States District Court, Southern District of Florida, who is a person duly empowered to administer

 an oath for this purpose.

         21.    Pursuant to Article 25 of the Treaty, it is requested that any items relevant to the

 charged offenses found in LEVINE’s possession at the time of his arrest be delivered to the

 United States, if the extradition is granted.

         22.    Should Austrian authorities require supplementary information in order to grant




                                                   8
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 9 of 61




                                17th
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 10 of 61




                        EXHIBIT A
                             Indictment One
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 11 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 12 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 13 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 14 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 15 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 16 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 17 of 61




                         EXHIBIT B
               Arrest Warrant for Indictment One
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 18 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 19 of 61




                        EXHIBIT C
                             Indictment Two
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 20 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 21 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 22 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 23 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 24 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 25 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 26 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 27 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 28 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 29 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 30 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 31 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 32 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 33 of 61




                        EXHIBIT D
               Arrest Warrant for Indictment Two
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 34 of 61
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 35 of 61




                         EXHIBIT E
                            Relevant Statutes
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 36 of 61



  Title 18, United States Code, Section 1341 (2002)
  Frauds and swindles
  Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining
  money or property by means of false or fraudulent pretenses, representations, or promises, or to
  sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for
  unlawful use any counterfeit or spurious coin, obligation, security, or other article, or anything
  represented to be or intimated or held out to be such counterfeit or spurious article, for the purpose
  of executing such scheme or artifice or attempting so to do, places in any post office or authorized
  depository for mail matter, any matter or thing whatever to be sent or delivered by the Postal
  Service, or deposits or causes to be deposited any matter or thing whatever to be sent or delivered
  by any private or commercial interstate carrier, or takes or receives therefrom, any such matter or
  thing, or knowingly causes to be delivered by mail or such carrier according to the direction
  thereon, or at the place at which it is directed to be delivered by the person to whom it is addressed,
  any such matter or thing, shall be fined under this title or imprisoned not more than 20 years, or
  both. If the violation affects a financial institution, such person shall be fined not more than
  $1,000,000 or imprisoned not more than 30 years, or both.


  Title 18, United States Code, Section 1341 (2008—Current Version)
  Frauds and swindles
  Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining
  money or property by means of false or fraudulent pretenses, representations, or promises, or to
  sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for
  unlawful use any counterfeit or spurious coin, obligation, security, or other article, or anything
  represented to be or intimated or held out to be such counterfeit or spurious article, for the purpose
  of executing such scheme or artifice or attempting so to do, places in any post office or authorized
  depository for mail matter, any matter or thing whatever to be sent or delivered by the Postal
  Service, or deposits or causes to be deposited any matter or thing whatever to be sent or delivered
  by any private or commercial interstate carrier, or takes or receives therefrom, any such matter or
  thing, or knowingly causes to be delivered by mail or such carrier according to the direction
  thereon, or at the place at which it is directed to be delivered by the person to whom it is addressed,
  any such matter or thing, shall be fined under this title or imprisoned not more than 20 years, or
  both. If the violation occurs in relation to, or involving any benefit authorized, transported,
  transmitted, transferred, disbursed, or paid in connection with, a presidentially declared major
  disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster
  Relief and Emergency Assistance Act (42 U.S.C. 5122)), or affects a financial institution, such
  person shall be fined not more than $1,000,000 or imprisoned not more than 30 years, or both.



  Title 18, United States Code, Section 1343 (1994)
  Fraud by wire, radio, or television
  Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining
  money or property by means of false or fraudulent pretenses, representations, or promises,
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 37 of 61



  transmits or causes to be transmitted by means of wire, radio, or television communication in
  interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
  executing such scheme or artifice, shall be fined under this title or imprisoned not more than five
  years, or both. If the violation affects a financial institution, such person shall be fined not more
  than $1,000,000 or imprisoned not more than 30 years, or both.


  Title 18, United States Code, Section 1343 (2002)
  Fraud by wire, radio, or television
  Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining
  money or property by means of false or fraudulent pretenses, representations, or promises,
  transmits or causes to be transmitted by means of wire, radio, or television communication in
  interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
  executing such scheme or artifice, shall be fined under this title or imprisoned not more than 20
  years, or both. If the violation affects a financial institution, such person shall be fined not more
  than $1,000,000 or imprisoned not more than 30 years, or both.


  Title 18, United States Code Section 1343 (2008—Current Version)
  Fraud by wire, radio, or television
  Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining
  money or property by means of false or fraudulent pretenses, representations, or promises,
  transmits or causes to be transmitted by means of wire, radio, or television communication in
  interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
  executing such scheme or artifice, shall be fined under this title or imprisoned not more than 20
  years, or both. If the violation occurs in relation to, or involving any benefit authorized,
  transported, transmitted, transferred, disbursed, or paid in connection with, a presidentially
  declared major disaster or emergency (as those terms are defined in section 102 of the Robert T.
  Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), or affects a financial
  institution, such person shall be fined not more than $1,000,000 or imprisoned not more than 30
  years, or both.


  Title 18, United States Code Section 1542 (2002—Current Version)
  False statement in application and use of passport
  Whoever willfully and knowingly makes any false statement in an application for passport with
  intent to induce or secure the issuance of a passport under the authority of the United States, either
  for his own use or the use of another, contrary to the laws regulating the issuance of passports or
  the rules prescribed pursuant to such laws; or
  Whoever willfully and knowingly uses or attempts to use, or furnishes to another for use any
  passport the issue of which was secured in any way by reason of any false statement--
  Shall be fined under this title, imprisoned not more than 25 years (if the offense was committed to
  facilitate an act of international terrorism (as defined in section 2331 of this title)), 20 years (if the

                                   Exhibit E Relevant Statutes Page 2 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 38 of 61



  offense was committed to facilitate a drug trafficking crime (as defined in section 929(a) of this
  title)), 10 years (in the case of the first or second such offense, if the offense was not committed to
  facilitate such an act of international terrorism or a drug trafficking crime), or 15 years (in the case
  of any other offense), or both.


  Title 18, United States Code, Section 1621 (1994—Current Version)
  Perjury generally
  Whoever--
  (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law
  of the United States authorizes an oath to be administered, that he will testify, declare, depose, or
  certify truly, or that any written testimony, declaration, deposition, or certificate by him
  subscribed, is true, willfully and contrary to such oath states or subscribes any material matter
  which he does not believe to be true; or
  (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted
  under section 1746 of title 28, United States Code, willfully subscribes as true any material matter
  which he does not believe to be true;
  is guilty of perjury and shall, except as otherwise expressly provided by law, be fined under this
  title or imprisoned not more than five years, or both. This section is applicable whether the
  statement or subscription is made within or without the United States.


  Title 18, United States Code, Section 3013 (1996—Current Version)
  Special assessment on convicted persons
  (a) The court shall assess on any person convicted of an offense against the United States--
         (1) in the case of an infraction or a misdemeanor--
                 (A) if the defendant is an individual--
                         (i) the amount of $5 in the case of an infraction or a class C misdemeanor;
                         (ii) the amount of $10 in the case of a class B misdemeanor; and
                         (iii) the amount of $25 in the case of a class A misdemeanor; and
                 (B) if the defendant is a person other than an individual--
                         (i) the amount of $25 in the case of an infraction or a class C misdemeanor;
                         (ii) the amount of $50 in the case of a class B misdemeanor; and
                         (iii) the amount of $125 in the case of a class A misdemeanor;
         (2) in the case of a felony--
                 (A) the amount of $100 if the defendant is an individual; and
                 (B) the amount of $400 if the defendant is a person other than an individual.



                                  Exhibit E Relevant Statutes Page 3 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 39 of 61



  (b) Such amount so assessed shall be collected in the manner that fines are collected in criminal
  cases.
  (c) The obligation to pay an assessment ceases five years after the date of the judgment. This
  subsection shall apply to all assessments irrespective of the date of imposition.
  (d) For the purposes of this section, an offense under section 13 of this title is an offense against
  the United States.


  Title 18, United States Code, Section 3282(a) (2003—Current Version)
  Offenses not capital
  (a) In general.--Except as otherwise expressly provided by law, no person shall be prosecuted,
  tried, or punished for any offense, not capital, unless the indictment is found or the information is
  instituted within five years next after such offense shall have been committed.


  Title 18, United States Code, Section 3290 (1948—Current Version)
  Fugitives from justice
  No statute of limitations shall extend to any person fleeing from justice.


  Title 18, United States Code, Section § 3291 (1994—Current Version)
  Nationality, citizenship and passports
  No person shall be prosecuted, tried, or punished for violation of any provision of sections 1423
  to 1428, inclusive, of chapter 69 and sections 1541 to 1544, inclusive, of chapter 75 of title 18 of
  the United States Code, or for conspiracy to violate any of such sections, unless the indictment is
  found or the information is instituted within ten years after the commission of the offense.


  Title 18, United States Code, Sections 3559(a) & (b) (2003)
  Sentencing classification of offenses
  (a) Classification.--An offense that is not specifically classified by a letter grade in the section
  defining it, is classified if the maximum term of imprisonment authorized is--
         (1) life imprisonment, or if the maximum penalty is death, as a Class A felony;
         (2) twenty-five years or more, as a Class B felony;
         (3) less than twenty-five years but ten or more years, as a Class C felony;
         (4) less than ten years but five or more years, as a Class D felony;
         (5) less than five years but more than one year, as a Class E felony;
         (6) one year or less but more than six months, as a Class A misdemeanor;
         (7) six months or less but more than thirty days, as a Class B misdemeanor;


                                 Exhibit E Relevant Statutes Page 4 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 40 of 61



         (8) thirty days or less but more than five days, as a Class C misdemeanor; or
         (9) five days or less, or if no imprisonment is authorized, as an infraction.
  (b) Effect of classification.--Except as provided in subsection (c), an offense classified under
  subsection (a) carries all the incidents assigned to the applicable letter designation, except that the
  maximum term of imprisonment is the term authorized by the law describing the offense.


  Title 18, United States Code, Sections 3559(a) & (b) (2006—Current Version)
  Sentencing classification of offenses
   (a) Classification.--An offense that is not specifically classified by a letter grade in the section
  defining it, is classified if the maximum term of imprisonment authorized is--
         (1) life imprisonment, or if the maximum penalty is death, as a Class A felony;
         (2) twenty-five years or more, as a Class B felony;
         (3) less than twenty-five years but ten or more years, as a Class C felony;
         (4) less than ten years but five or more years, as a Class D felony;
         (5) less than five years but more than one year, as a Class E felony;
         (6) one year or less but more than six months, as a Class A misdemeanor;
         (7) six months or less but more than thirty days, as a Class B misdemeanor;
         (8) thirty days or less but more than five days, as a Class C misdemeanor; or
         (9) five days or less, or if no imprisonment is authorized, as an infraction.
  (b) Effect of classification.--Except as provided in subsection (c), an offense classified under
  subsection (a) carries all the incidents assigned to the applicable letter designation, except that the
  maximum term of imprisonment is the term authorized by the law describing the offense.


  Title 18, United States Code, Section § 3571 (1987—Current Version)
  Sentence of fine
  (a) In general.--A defendant who has been found guilty of an offense may be sentenced to pay a
  fine.
  (b) Fines for individuals.--Except as provided in subsection (e) of this section, an individual who
  has been found guilty of an offense may be fined not more than the greatest of--
         (1) the amount specified in the law setting forth the offense;
         (2) the applicable amount under subsection (d) of this section;
         (3) for a felony, not more than $250,000;
         (4) for a misdemeanor resulting in death, not more than $250,000;
         (5) for a Class A misdemeanor that does not result in death, not more than $100,000;
         (6) for a Class B or C misdemeanor that does not result in death, not more than $5,000; or

                                  Exhibit E Relevant Statutes Page 5 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 41 of 61



         (7) for an infraction, not more than $5,000.
  (c) Fines for organizations.--Except as provided in subsection (e) of this section, an organization
  that has been found guilty of an offense may be fined not more than the greatest of--
         (1) the amount specified in the law setting forth the offense;
         (2) the applicable amount under subsection (d) of this section;
         (3) for a felony, not more than $500,000;
         (4) for a misdemeanor resulting in death, not more than $500,000;
         (5) for a Class A misdemeanor that does not result in death, not more than $200,000;
         (6) for a Class B or C misdemeanor that does not result in death, not more than $10,000;
             and
         (7) for an infraction, not more than $10,000.
  (d) Alternative fine based on gain or loss.--If any person derives pecuniary gain from the offense,
  or if the offense results in pecuniary loss to a person other than the defendant, the defendant may
  be fined not more than the greater of twice the gross gain or twice the gross loss, unless imposition
  of a fine under this subsection would unduly complicate or prolong the sentencing process.
  (e) Special rule for lower fine specified in substantive provision.--If a law setting forth an
  offense specifies no fine or a fine that is lower than the fine otherwise applicable under this section
  and such law, by specific reference, exempts the offense from the applicability of the fine
  otherwise applicable under this section, the defendant may not be fined more than the amount
  specified in the law setting forth the offense.


  Title 18, United States Code, Sections 3583 (a) & (b) (2001)
  Inclusion of a term of supervised release after imprisonment
  (a) In general.--The court, in imposing a sentence to a term of imprisonment for a felony or a
  misdemeanor, may include as a part of the sentence a requirement that the defendant be placed on
  a term of supervised release after imprisonment, except that the court shall include as a part of the
  sentence a requirement that the defendant be placed on a term of supervised release if such a term
  is required by statute or if the defendant has been convicted for the first time of a domestic violence
  crime as defined in section 3561(b).
  (b) Authorized terms of supervised release.--Except as otherwise provided, the authorized terms
  of supervised release are--
         (1) for a Class A or Class B felony, not more than five years;
         (2) for a Class C or Class D felony, not more than three years; and
         (3) for a Class E felony, or for a misdemeanor (other than a petty offense), not more than
             one year.




                                  Exhibit E Relevant Statutes Page 6 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 42 of 61



  Title 18, United States Code, Section 3583 (a) & (b) (2003)
  Inclusion of a term of supervised release after imprisonment
  (a) In general.--The court, in imposing a sentence to a term of imprisonment for a felony or a
  misdemeanor, may include as a part of the sentence a requirement that the defendant be placed on
  a term of supervised release after imprisonment, except that the court shall include as a part of the
  sentence a requirement that the defendant be placed on a term of supervised release if such a term
  is required by statute or if the defendant has been convicted for the first time of a domestic violence
  crime as defined in section 3561(b).
  (b) Authorized terms of supervised release.--Except as otherwise provided, the authorized terms
  of supervised release are--
         (1) for a Class A or Class B felony, not more than five years;
         (2) for a Class C or Class D felony, not more than three years; and
         (3) for a Class E felony, or for a misdemeanor (other than a petty offense), not more than
             one year.




                                  Exhibit E Relevant Statutes Page 7 of 7
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 43 of 61




                         EXHIBIT F
     Affidavit of FBI Special Agent William Donaldson
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 44 of 61



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                               CRIMINAL CASE NO. 05-80089-CR-COHN
                                                 07-80128-CR-HURLEY


  UNITED STATES OF AMERICA

  v.

  RANDY CRAIG LEVINE,

         Defendant.
  _______________________________/

                      AFFIDAVIT IN THE SUPPORT OF THE REQUEST FOR
                          EXTRADITION OF RANDY CRAIG LEVINE


         I, William Donaldson, being first duly sworn, state the following:
         1.      I am a citizen of the United States, residing in the state of Florida.

         2.      I am a Special Agent with the Federal Bureau of Investigation (FBI).

         3.      The FBI conducts investigations involving crimes against the United States. Based

  on my training and experience, I have become knowledgeable about criminal activity, particularly

  violations of the federal statutes regarding mail fraud and wire fraud.

         4.      My duties as an FBI agent include the investigation of Randy Craig Levine in the

  cases of United States v. Randy Craig Levine, case numbers 07-80128-CR-Hurley and 05-80089-

  CR­ Cohn. As one of the case agents of this investigation, I am familiar with the facts of the

  investigation involving the criminal activities of Levine, formerly residing in Boca Raton, Florida,

  United States, born in the United States on March 14, 1967. This affidavit is based upon my

  personal knowledge, a review of documents and other evidence obtained during the course of the

  investigation to date, interviews of witnesses, information provided by other law enforcement

  officers and foreign governments, and information obtained from public records.
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 45 of 61



                                     Summary of the Investigation


         5.      The database records of .tv Corporation and Whois.Net, provide domain name

  registration information. These databases show that Levine was the registrant of three (3) internet

  web sites, www.baseballpicks.net, www.nflfootballpicks.tv, and www.nbabasketballpicks.net,

  which purported to provide sports tips to individuals interested in placing bets on sporting events.

  These web sites were hosted by WebCast 1, Inc., located in Boca Raton, Florida. Bank of America

  records show Levine made payments to WebCast 1 from his personal account, number

  3432633262. WebCast 1 owner Frederick Waters confirmed WebCast 1 hosted these web sites for

  Levine, doing business as Pacific Oriental.

         6.      Levine operated these web sites out of his home at 3700 South Ocean Boulevard,

  Unit 807, Highland Beach, Florida, 33487. This address is also known as 3700 South Ocean

  Boulevard, Unit 807, Boca Raton, Florida. A search executed at this location by the FBI yielded

  binders containing leads generated by visitors who registered at these web sites. These leads

  provided identifying information for individuals interested in obtaining sports tips.        These

  individuals were then contacted by Levine and solicited to send money to open an offshore or Las

  Vegas casino gambling account to be used to place bets on sporting events.

         7.      Although Levine received monies from his victims, the gambling accounts were

  never opened. Levine instead used these monies for personal gain. In this manner, Levine

  defrauded more than 100 victims out of more than $500,000. When the victims attempted to gain

  access to their money, or requested a refund, Levine strung them along, providing excuses as to

  why the money could not be returned. Levine often requested additional money for processing fees

  or closing fees before the victims could withdrawal their balances. Victims often complied and

  sent Levine additional money in an attempt to recover their initial investment; however, the funds


                    Exhibit F Affidavit of FBI SA William L. Donaldson Page 2 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 46 of 61



  were never returned to the victims. Levine eventually stopped answering and/or responding to

  these victims’ telephone calls and messages.

         8.      Levine often used fictitious names and different accents on the telephone while

  talking to victims. Notebooks discovered during a search executed by the FBI at Levine's

  residence show aliases recorded next to client information. These aliases include the names “Bob

  W.”, “Mario” and “Rocco.”

         9.      While Levine typically purported to operate out of Las Vegas, Nevada, he

  instructed victims to send monies to Boca Raton, Florida. Levine instructed victims to send money

  to himself, an alias, or an accomplice. Money was typically sent by Western Union and picked up

  at over 25 different locations in the Boca Raton, Florida area. Levine also received packages

  containing checks or cash sent from victims at his residence or at rented mailboxes.

         10.     According to individuals who worked for Levine, Levine obtained fake driver's

  licenses. Levine had to use this false identification to pick up money from Western Union because

  Western Union did not allow Levine to receive money due to the volume of complaints filed

  against him.

         11.     Levine also instructed accomplices to pick up money from Western Union for him.

  The accomplice then delivered the money to Levine and Levine paid the accomplice a percentage

  for this assistance. When a victim wrote a check made payable to an accomplice, the accomplice

  endorsed the check and subsequently signed it over to Levine.

         12.     Two cooperating sources, referred to as “CS1" and “CS2", assisted during this

  investigation. CS1 is a gambler and has knowledge of Levine and the operation of his business.

  CS2 is a business associate of CS1, is familiar with the business of providing sports tips, and is

  able to talk knowledgeably on the subject.



                    Exhibit F Affidavit of FBI SA William L. Donaldson Page 3 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 47 of 61



         13.    On March 2, 2004, under the direction of the FBI, CS1 met with Levine to discuss

  the possibility of working together. During the meeting, which was consensually recorded, Levine

  stated he "is not a straight guy…I'm like a hustler…this is a tough business…you take everybody."

  Levine was further recorded stating the following:

                a.       "I use the 702 number…they think I'm in Vegas, all the money comes here,

                I have someone here that can pull anything, we change names week to week, we

                have different IDs, he's a Russian guy…I pay him 4 - 5%...he's here in Boca."

                b.       "I even have a CD that has all the casino games going on so if I close my

                office I have it playing it sounds like I'm right in the casino."

                c.       Levine stated he operates, “…in my Toscana condo…I do my own thing,

                I’m timid to let anybody in my house; why have an office when you can wake up

                and be there…" Levine's above described residence is a building called Toscana

                North.

                d.       "…my stuff's just all Internet, when I get done with it I roast it…I don't want

                to give you names I've pinged on for 4 weeks…you're already starting in with anger,

                it's very difficult to overcome a guy that's been beat up for 50 grand.” According

                to another Special Agent of the FBI who has been investigating telemarketing fraud

                for ten years, the term “pinged on” refers to the act of constantly calling a victim to

                get as much money as possible. The term "roast," as used here, refers to having

                successfully "pinged" a victim to the point that there is nothing left which can be

                obtained.

                e.       "…they can send it anywhere, I got guys that'll send the money to Florida,

                they're so stupid. We could set it up so I could be your sportsbook, …we'll make it



                     Exhibit F Affidavit of FBI SA William L. Donaldson Page 4 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 48 of 61



                 sound legit but, you know, we'll make em lose, cause that's the whole objective

                 right? I don't have a lot of guys right now. I roasted a lot of them in February and

                 it's like, you know, rebuilding week."

                 f.       "he uses fake IDs, he has nine locations…he can generate New Jersey

                 license, Florida license…lithogram, he's got those now so he can make Florida

                 licenses now...I have a whole other identity, he set it up for me, I don't even have it

                 in my name."

                 g.       "I can have it wired to a corporate account…the corporation is a Florida

                 corp but it's not in any name, it's in the corporate name…but the key is not to have

                 one corp, have 5 or 6, moving the stuff all over the place."

         14.     On or about March 15, 2004, CS1 provided Levine with the fictitious name and

  telephone number of an individual who was purported to be a gambler and could be contacted by

  Levine to entice this individual to utilize his services. A telephone number of (478) 284-8234 was

  provided and CS2 assumed the identity of the fictitious name given to Levine. Between March

  15, 2004 and March 19, 2004, CS2 had telephone conversations with a man who contacted CS2

  on the number (478) 284-8234 and identified himself as “TJ”.                During these telephone

  conversations, which were consensually recorded, TJ convinced CS2 to send $2,500 to Levine to

  open an account that would allow CS2 to place bets on sports events. CS2 agreed to send $2,500

  in money orders using Federal Express. TJ told CS2 to have the money orders payable to Pacific

  Oriental and to send them to Randy Levine at 3700 South Ocean Boulevard, #807, Highland

  Beach, Florida 33487. On March 19, 2004, two Special Agents of the FBI purchased $2,500 in

  money orders, made them out to Pacific Oriental, and mailed them via Federal Express to Randy

  Levine at 3700 South Ocean Boulevard, Highland Beach, Florida 33487.



                      Exhibit F Affidavit of FBI SA William L. Donaldson Page 5 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 49 of 61



         15.     Levine owned Pacific Oriental, Inc., a Florida-based corporation registered in July

  2001. Florida Department of State records show Pacific Oriental, Inc. is located at 3700 South

  Ocean Boulevard, #807, Boca Raton, Florida 33487. Levine is listed as president, sole officer,

  and registered agent.

         16.     Bank of America records show Randy Levine opened account number 5491244360

  using the name Pacific Oriental, Inc. on June 10, 2003. The sole signatory on the account is

  Levine. Bank of America records show the $2,500 in money orders previously mailed by FBI

  Special Agents were deposited into this account. No gambling account was ever opened and

  Levine used the monies he received for personal gain.

         17.     Victims have identified at least four persons working with Levine. In addition to

  Levine and his aliases, victims were directed to send monies to Lisa Bitter, Julio Conegundes,

  Daniel Filiatreault, and Arturas Saladzius. Each of these persons resides in the Boca Raton, Florida

  area. A review of bank and Western Union records revealed that the persons picking up the money

  identified themselves using Florida driver's license numbers, telephone numbers, and home

  addresses. This identifying information corroborates the above names provided by the victims.

         18.     Western Union records show between April 23, 1999 and March 25, 2004, Levine

  received $589,836.57 from 126 individuals at 17 Western Union locations in 855 transactions.

  Levine has also used the aliases Craig Levine, Ran Levine, Randy Craig Levine, and Randy

  Lovirne.

         19.     Western Union records show between October 7, 2000 and April 5, 2003, Lisa

  Michelle Bitter received $48,584.65 from 36 individuals at 15 Western Union locations in 68

  transactions. Bank records show Bitter also received checks in her name from victims, endorsed




                    Exhibit F Affidavit of FBI SA William L. Donaldson Page 6 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 50 of 61



  the checks, and signed them over to Levine. The checks were then deposited into Levine's personal

  account at Bank of America, account number 3432633262.

         20.      Western Union records show between December 3, 2001 and December 20, 2002,

  Julio Conegundes received $105,568.63 from 56 individuals at 16 Western Union locations in 144

  transactions. Bank records show Conegundes received checks in his name from victims, endorsed

  the checks, and signed them over to Levine. The checks were then deposited into Levine's personal

  account at Bank of America, account number 3432633262.

         21.      Western Union records show between March 4, 2003 and November 12, 2003,

  Daniel Filiatreault received $48,390 from 41 individuals at 8 different locations in 138

  transactions.

         22.      Western Union records show between September 22, 2002 and March 7, 2004,

  Arturas Saladzius received $25,730 from nine (9) individuals at seven (7) different locations in 21

  transactions.

         23.      A representative from the Financial Department at Western Union advised that

  Western Union will not allow Randy Levine, who resides at 3700 South Ocean Boulevard,

  Highland Beach, Florida 33487, to be the recipient of any funds originating with a credit card.

  Western Union is financially responsible for refunds from individuals who use credit cards to

  initiate Western Union transactions if these individuals later report the transactions as fraudulent

  to their credit card companies. As a result, Levine has instructed numerous individuals to

  purposely use a slightly different spelling of Levine's last name, such as Levigne or Lavine, when

  using a credit card. A number of victims have corroborated this by reporting they were instructed

  to purposely misspell Levine's last name when using their credit cards. The victims include Chieu

  Yang of Upland, California and Amit Patel of Houston, Texas.



                     Exhibit F Affidavit of FBI SA William L. Donaldson Page 7 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 51 of 61



                               Summary of Sample Victim Complaints

         24.     A review of records from the Federal Trade Commission, Consumer Sentinel

  database, as well as reports filed with the FBI, the Internet Fraud Complaint Center, and Western

  Union has resulted in approximately 38 complaints relating to Levine and his web sites.

         25.     Victims reported registering their personal identification information on the

  websites www.baseballpicks.net, www.nflfootballpicks.tv, and www.nbabasketballpicks.net

  before being solicited to send money to Levine.

         26.     Telephone records show Levine is the subscriber for the telephone numbers listed

  on these web sites, (800) 459-4389 and (888) 922-3422. Victims also report using these telephone

  numbers to contact Levine.

         27.     Chieu Yang of Upland, California left his contact information on the website

  www.nbabasketballpicks.net to get a free pick on a basketball game. A man named "Bobby”

  contacted Yang by telephone and gave him a free pick. The game for the free pick was a winner,

  and the next morning Bobby called Yang again and wanted $400 for a one-year subscription of

  picks. On February 19, 2004, Yang sent $425 via Western Union using his credit card to Randy

  Levigne in Boca Raton, Florida as instructed by Bobby. Yang was instructed to spell the last name

  as “Levine” when using cash to complete the Western Union transaction but to spell the last name

  as “Levigne” when using a credit card to complete the transaction. Bobby then convinced Yang

  to open an internet casino account with him. Bobby told Yang that the more money with which

  he opened the account, the larger the bonus to be deposited into Yang's account. Yang sent a total

  of $1,275 to Randy Levine of Boca Raton, Florida using Western Union. After Yang sent money

  to Levine, Bobby did not take Yang's calls again. Yang contacted Bobby using the telephone

  number (800) 459-4389.



                    Exhibit F Affidavit of FBI SA William L. Donaldson Page 8 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 52 of 61



         28.     Jon Barton of Penngrove, California called the telephone number on the web site

  www.nflfootballpicks.tv while looking for a place to bet on the NFL Super Bowl. A short time

  later, Barton received a telephone call from "Bobby Williams" offering Barton a place to make

  bets. Williams told Barton he would get a bonus for making a $1,000 deposit, thereby having a

  total of $2,475 in the account with which to bet. Williams also told Barton that Barton could

  withdraw 75 percent of his money after the first week. As instructed by Williams, Barton sent

  $2,000 through Western Union to Randy Levine in Boca Raton, Florida on January 18, 2004.

  Western Union records show Levine provided Florida driver's license number L150723670940

  when he picked up this money on January 18, 2004. Florida Department of Motor Vehicle (DMV)

  records show this driver's license number belongs to Levine. Barton made two bets with Williams

  on two football games, but after Barton won both games, Williams did not take Barton's telephone

  calls. Barton has not been able to get any of his money back. One of the telephone numbers Barton

  used to contact Williams was (800) 459-4389.

         29.     On approximately January 16, 2004, Amit Patel of Houston, Texas was contacted

  by a man named "Bobby", who convinced Patel to open a gambling account. Patel was to receive

  a password to access the account to place bets over the Internet. Patel sent $2,000 through Western

  Union to Randy Levine in Boca Raton, Florida to open the account. Patel told Bobby he would

  receive an additional $1,000 bonus to be deposited into the account so Patel could recover his

  original investment right away. Bobby instructed Patel to spell the name “Lavine” if using a credit

  card to send the money and spell the name “Levine” if sending cash. After Patel sent the initial

  $2,000, he was again contacted by Bobby, who told Patel he needed $500 more to open the

  account. Patel sent the additional $500 to Randy Levine in Boca Raton, Florida. After Patel sent




                    Exhibit F Affidavit of FBI SA William L. Donaldson Page 9 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 53 of 61



  the money to Levine, Bobby did not answer Patel's telephone calls. Western Union records show

  Levine provided Florida driver's license number Ll50723670940 when he picked up the money.

         30.     Gary Schreiber of Antelope, California entered his identifying information on an

  internet website and received a telephone call from a man named “Mario.” Mario offered to set

  up an account for Schreiber that would allow Schreiber to make bets on football games. Mario

  also told Schreiber that Schreiber would receive a bonus in the account after the money was

  received. Schreiber sent approximately $5,500 to Randy Levine in Boca Raton, Florida using

  Western Union over a one week period beginning on or around October 27, 2003. After Schreiber

  sent this money to Levine, Mario did not answer Schreiber’s subsequent telephone calls. Schreiber

  contacted Mario using the telephone number (800) 459-4389.

         31.     Douglas Cornelius of Alabama, New York was contacted by "Mario Fricano”.

  Fricano was to set up an account for Cornelius to bet on sporting events. During a one week period,

  beginning on or around November 7, 2003, Cornelius sent $1,550 through Western Union to

  Randy Levine of Boca Raton, Florida, as instructed by Fricano. After Cornelius sent the money

  to Levine, Cornelius tried contacting Fricano numerous times at the number given to him, (800)

  459-4389; however, Fricano did not answer Cornelius’ telephone calls.

         32.     Roger House of Calabasas, California received a telephone call from "Rocco", a

  person who claimed to work for Mario Fricano and was associated with the web site

  www.nflfootballpicks.tv. House was given tips on games and was instructed to "take care of"

  Rocco if he won. House explained this meant paying 25 percent of the winnings for providing the

  tip. Rocco convinced House to open a gambling account and instructed House to send the money

  through Western Union to Dan Filiatreault. On October 5, 2003, House sent a total of $1,375 to

  Dan Filiatreault in Boca Raton, Florida. After the money was sent to open the account, House



                   Exhibit F Affidavit of FBI SA William L. Donaldson Page 10 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 54 of 61



  tried repeatedly to contact Rocco at the telephone number given, (800) 459-4389, but Rocco did

  not answer his telephone calls. House has neither received any of his money back nor has he been

  able to access his account. Western Union records show Dan Filiatreault picked up these funds in

  Boca Raton, Florida.

         33.     David Dittenber of Bay City, Michigan sent over $48,000 to Randy Levine in Boca

  Raton, Florida over the course of a three week period beginning February 3, 2004. Dittenber was

  contacted by a man named "Mario Fricano", who presented himself as a Las Vegas handicapper.

  Handicapper is a term used to describe a person who sets odds for sporting events. Fricano further

  claimed that he operated two websites, www.nflfootballpicks.tv and www.baseballpicks.net.

  Fricano convinced Dittenber to open an account that would allow Dittenber to legally bet on sports

  games. Dittenber was told by Fricano he would be able to make withdrawals with no restrictions

  but would have to claim his winnings. Dittenber contacted Fricano at (800) 459-4389 and

  attempted to get his money back. Fricano claimed additional funds were needed in order to get his

  initial investment back. Dittenber was told several times his money had to be moved from one

  account to another in order to meet the requirements to make a withdrawal. Each time the money

  was moved to another account, Fricano requested additional funds and they were sent by Dittenber

  to Randy Levine. Dittenber never received any of his money back. Western Union records show

  this money was picked up by Randy Levine in Boca Raton, Florida.

                                           Passport Fraud


         34.     On or about July 27, 2004, Levine knowingly made a false statement in a passport

  application by claiming his current passport had been lost. This statement was made under oath to

  a person authorized to administer oaths. Levine stated under oath that his passport was lost, when

  in truth and in fact, and as Levine knew, this passport was not lost. Levine was aware the FBI had


                   Exhibit F Affidavit of FBI SA William L. Donaldson Page 11 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 55 of 61



  seized this passport during a search of his residence on July 22, 2004. This passport was included

  on the inventory of items seized during the search warrant. Levine was provided with a copy of

  the search warrant inventory, reviewed it and signed a copy. Therefore, Levine knew his passport

  was not stolen because it was seized by the FBI.

         35.     On January 5, 2005, Levine, his attorney, the Assistant United States Attorney, and

  two FBI Special Agents had a meeting. During the meeting, the United States revealed its case

  against Levine, as well as some of the evidence to be used. The United States discussed the

  passport Levine had obtained following the FBI search of his residence. After the discussion, there

  was an agreement for Levine to surrender this passport. Instead, Levine used this fraudulently

  obtained passport to flee the United States on January 6, 2005.

                                     The Fugitive Investigation

         36.     Levine was arrested in Poland pursuant to an Interpol Red Notice in February 2008.

  However, complications arose because Levine had obtained his Polish citizenship on January 21,

  2008. This resulted in a lengthy legal process in the Polish court system to determine if a Polish

  citizen could be extradited to the United States. In October 2011, Polish authorities issued a

  summons for Levine after the Polish Constitutional Court ruled to extradite him to the United

  States. Levine failed to appear and a warrant was issued for his arrest. Levine's defense attorney

  advised the Polish prosecutor that he believed Levine had left Poland. An Assistant United States

  Attorney and an FBI Special Agent met with Levine’s defense attorney to discuss arrangements

  for Levine’s self-surrender but the self-surrender never happened.

         37.     On September 22, 2017, the United States Marshals Service received an anonymous

  tip via email indicating that Levine was living in Tbilisi, Georgia under the alias Viktor Lapin

  Borisovich (Lapin) and was committing international wire fraud on victims in Tbilisi, Georgia.


                   Exhibit F Affidavit of FBI SA William L. Donaldson Page 12 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 56 of 61



  The tip also indicated that Levine was traveling using a Russian Passport under the Lapin alias

  with a date of birth of December 12, 1966 and a place of birth of “Grozniy Chechen” [sic].

  Information was also provided indicating that Levine had a person working for or with him in

  Guatemala. Additionally, it was believed that Levine would be traveling to Guatemala City,

  Guatemala from Tbilisi, Georgia on September 23, 2017.

         38.    From September 2017 until November 2019, U.S. authorities worked through

  INTERPOL with Guatemala to arrest LEVINE when he traveled there using various aliases.

  However, these efforts were not successful.

         39.    On May 27, 2020, the FBI Legal Attaché in Vienna, Austria contacted the

  undersigned FBI Agent and indicated that the Austrian Bundeskriminalamt Fugitive Active Search

  Team (BK FAST) had a fair level of certainty on a facial recognition match between Levine and

  someone who opened a bank account in Austria in March using a Mexican passport. The name on

  the passport was Alexander Martinez Lavrov with a date of birth of February 21, 1967. BK FAST

  requested additional photographs and fingerprints for Levine, which were subsequently provided

  by the undersigned FBI Agent along with copies of Levine’s indictments and arrest warrants.

         40.    The new alias was provided to INTERPOL Washington and an updated Red Notice

  was issued on June 5, 2020. On June 9, 2020, BK FAST arrested Randy Levine in Graz, Austria.

  According to an FBI Special Agent working with the FBI Legal Attaché in Austria, Levine

  possessed a passport with a new alias at the time of his arrest and later admitted to the BK FAST

  that his real name was Randy Levine.

         41.    An FBI Special Agent who has personally met Randy Craig Levine has reviewed

  the photograph of Levine attached as Exhibit G and confirmed the person in the photograph is

  Levine.



                   Exhibit F Affidavit of FBI SA William L. Donaldson Page 13 of 14
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 57 of 61




                                17
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 58 of 61




                        EXHIBIT G
                                Photograph
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 59 of 61




                            Exhibit G Photograph Page 1 of 1
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 60 of 61




                        EXHIBIT H
                               Fingerprints
Case 9:05-cr-80089-JIC Document 6 Entered on FLSD Docket 07/20/2020 Page 61 of 61
